Deen, Judge.
This is an action against a police officer and the recorder of the City of Valdosta for malicious abuse of process, illegal arrest, and false imprisonment. From a thorough review of the record, affidavits and interrogatories, it appears that appellant was arrested on a valid rearrest order after forfeiture of certiorari bond filed after conviction in the recorder’s court for "reckless driving-resisting arrest.” Prosecution of certiorari was abandoned and appellant paid the $75 fine originally imposed upon him. It appears the arresting officer used such force as was reasonably necessary to accomplish the arrest. Morton v. State, 190 Ga. 792, 799 (10 SE2d 836).
The trial court did not err in overruling plaintiffs motion for partial summary judgment and in granting the motion for summary judgment in behalf of defendants and dismissing the complaint.

Judgment affirmed.


Bell, C. J., and Quillian, J., concur.